



COURT OF APPEAL FOR ONTARIO

CITATION: Oza v. Oza, 2018 ONCA 360

DATE: 20180411

DOCKET: C64772

Pepall, Roberts and Miller JJ.A.

BETWEEN

Mahavir Oza

Appellant

and

Prema Oza, Kisher Oza and Purnima Oza

Respondents

Matthew Todd, for the appellant

Iona Vacaru and Rodney Godard, for the respondent, Prema
    Oza

Heard and released orally: April 10, 2018

On appeal from the order of Justice George W. King of the
    Superior Court of Justice, dated December 4, 2017.

REASONS FOR DECISION

[1]

The appellant appeals from the order declaring
    that life insurance proceeds from his deceased fathers life insurance policy
    are payable to his fathers estate.

[2]

The appellants father died on November 13,
    2013. The appellant is the sole trustee of his fathers estate. He and his
    three siblings (who are respondents in the application) are the sole
    beneficiaries under their fathers will.

[3]

The life insurance policy in issue was
    originally issued by Metropolitan Life Insurance Company in the names of the
    appellants mother and father.

[4]

The appellants mother passed away on August 14,
    1998. On August 31, 1998, his father changed the beneficiary designation under
    the insurance policy to the appellant. The form indicates that the father made
    the appellant a revocable beneficiary.

[5]

Metropolitan Life was subsequently acquired by
    Sun Life Assurance Company of Canada, and a new Sun Life policy number was
    assigned to the policy issued to the appellants parents. On January 30, 2006,
    the appellants father signed a Sun Life Assignment Policy Absolute in the
    presence of Alan Berger, his insurance agent. The Assignment provides that it
    has the effect of cancelling all previous beneficiary designations.

[6]

The appellant was not present and was unaware of
    the meeting or the Assignment until after his fathers death when Mr. Berger
    advised him that the effect of the Assignment was that the proceeds under the life
    insurance policy would go to his fathers estate.

[7]

The appellant submits that the motion judge
    erred in failing to declare that the appellant is entitled to the proceeds
    under his fathers life insurance policy.

[8]

We do not accept this submission.

[9]

The motion judge properly concluded that by
    executing the Assignment on January 30, 2006, the deceased father intended that
    the estate be the beneficiary of his life insurance policy. The Assignment was
    signed by the deceased in the presence of Mr. Berger, his insurance agent, and
    it provided that by signing, the deceased confirmed that all previous
    revocable beneficiary  appointments are cancelled.

[10]

The appellant failed to put his best foot
    forward in response to his sisters motion for summary judgment. He neglected
    to file evidence that would corroborate his entitlement, specifically any
    evidence that would corroborate any continuing intention by his father that the
    appellant be the beneficiary under the life insurance policy. In fact the
    evidence was to the contrary: for example, the policy statement sent to the
    deceased for the year ending October 17, 2012 showed the estate as the
    beneficiary of the policy. Moreover, the appellant failed to adduce evidence
    from Mr. Berger, including about what transpired at the meeting when the
    appellants father executed the Assignment.

[11]

Further, we do not agree that the Assignment was
    a nullity. The life insurance policy contemplated changes of ownership and
    beneficiaries in the manner effected by the deceased.

[12]

As a result, the motion judge correctly
    concluded that there was no genuine issue requiring a trial.

[13]

The issue of the life insurance policy under
    appeal is readily bifurcated from the other issues ordered to be tried and was
    therefore properly the subject-matter of a partial summary judgment.

[14]

Accordingly, the appeal is dismissed. The
    respondent is entitled to her partial indemnity costs in the agreed upon amount
    of $7,500, including disbursements and applicable taxes, to be paid by the
    appellant.

S.E.
    Pepall J.A.

L.B.
    Roberts J.A.

B.W.
    Miller J.A.


